Exhibit 10.1

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of February 14,
2008, by and between SILICON GRAPHICS, INC., a Delaware corporation (the
“Company”), with its principal office at 1140 East Arques Avenue, Sunnyvale,
California 94085, and the persons and entities listed on the Schedule of
Purchasers attached hereto as Exhibit A (the “Purchasers”).

The parties hereto agree as follows:

 

1. AUTHORIZATION AND SALE OF SHARES

1.1 Authorization. The Company has authorized the sale and issuance of up to
390,000 shares of its common stock (the “Shares”) pursuant to this Agreement.

1.2 Sale of Shares. At the Closing, on the terms and subject to the conditions
in this Agreement, the Company will issue and sell to each of the Purchasers,
severally and not jointly, will purchase from the Company, Shares in the amount
set forth opposite such Purchaser’s name on Exhibit A in consideration of the
sale of certain assets to the Company pursuant to that certain Bill of Sale (as
defined below).

 

2. CLOSING DATE; DELIVERY

2.1 Closing Date. Subject to the satisfaction (or waiver) of the conditions
thereto set forth in Sections 5 and 6 of this Agreement, the closing of the
purchase and sale of the Shares hereunder (the “Closing”) shall be held at the
offices of Cooley Godward Kronish LLP, 101 California Street, 5th Floor, San
Francisco, California 94111, at 10:00 a.m. California time on the date of this
Agreement, or at such other time and place upon which the Company and the
Purchasers purchasing the majority of the Shares shall agree. The date of the
Closing is hereinafter referred to as the “Closing Date.”

2.2 Delivery. At the Closing, the Company shall provide the Purchasers with
evidence of delivery to the Company’s transfer agent of irrevocable instructions
to issue a certificate evidencing a number of Shares to be purchased by such
Purchaser as shown on Exhibit A, registered in the name of such Purchaser.
Within three business days following the Closing, the Company will deliver to
each Purchaser a certificate representing the number of Shares to be purchased
by such Purchaser, registered in the Purchaser’s name as shown on Exhibit A.
Such delivery shall be against payment of the purchase price therefor by the
transfer of certain assets to the Company pursuant to the Bill of Sale.

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY TO THE PURCHASERS

The Company hereby makes the following representations and warranties as of the
date hereof and as of the Closing Date to each Purchaser:

3.1 Organization and Standing. The Company is a corporation duly organized and
validly existing under, and by virtue of, the laws of the State of Delaware and
is in good standing as a domestic corporation under the laws of said state.

3.2 Corporate Power; Enforceability; Authorization. The Company has all
requisite legal and corporate power and has taken all requisite corporate action
to execute and deliver this Agreement, to

 

1.



--------------------------------------------------------------------------------

sell and issue the Shares and to carry out and perform all of its obligations
under this Agreement. This Agreement constitutes the legal, valid and binding
obligation of the Company, enforceable in accordance with its terms, except
(a) as limited by applicable bankruptcy, insolvency, reorganization or similar
laws relating to or affecting the enforcement of creditors’ rights generally and
(b) as limited by equitable principles generally. The execution and delivery of
this Agreement does not, and the performance of this Agreement and the
compliance with the provisions hereof will not, materially conflict with, or
result in a material breach or violation of the terms, conditions or provisions
of, or constitute a material default under, or result in the creation or
imposition of any material lien, or require any vote of the Company’s
shareholders pursuant to the terms of, the Company’s Certificate of
Incorporation, as amended, or the Company’s Bylaws or any statute, law, rule or
regulation or any state or federal order, judgment or decree or any indenture,
mortgage, lease or other material agreement or instrument to which the Company
or any of its properties is subject.

3.3 Issuance and Delivery of the Shares. When issued in compliance with the
provisions of this Agreement and the Company’s Certificate of Incorporation, as
amended, the Shares will be validly issued, fully paid and nonassessable. The
issuance and delivery of the Shares is not subject to preemptive or any other
similar rights of the stockholders of the Company or any liens or encumbrances.
The Company has reserved a sufficient number of shares of Common Stock for the
purpose of enabling the Company to issue the Shares pursuant to this Agreement.

3.4 SEC Documents.

(a) The Company has filed in a timely manner all documents that the Company was
required to file with the Securities and Exchange Commission (the “SEC”) under
Sections 13, 14(a) and 15(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), during the 12 months preceding the date of this Agreement.
As of their respective filing dates, all documents filed by the Company with the
SEC (the “SEC Documents”) complied in all material respects with the
requirements of the Exchange Act or the Securities Act of 1933, as amended (the
“Securities Act”), as applicable.

(b) The Company’s (i) audited financial statements for the fiscal year ended
June 29, 2007 included in the Company’s annual report on Form 10-K relating to
such fiscal year and (ii) the financial statements included in the Company’s
quarterly reports on Form 10-Q (and any amendments thereto) filed with the SEC
for the periods ended September 30, 2007 and December 31, 2007 comply with
applicable accounting requirements and the rules and regulations of the SEC with
respect thereto as in effect at the time of filing of such reports. Such
financial statements have been prepared in accordance with generally accepted
accounting principles in the United States, applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, subject to normal
year-end audit adjustments.

3.5 Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority on the part of the Company is
required in connection with the consummation of the transactions contemplated by
this Agreement except for (a) compliance with the securities and blue sky laws
in the states in which the Shares are offered and/or sold, which compliance will
be effected in accordance with such laws, and (b) any required filing with the
Nasdaq Stock Market, Inc. for listing of the Shares thereon.

3.6 Nasdaq Compliance. The Company’s common stock is registered pursuant to
Section 12(g) of the Exchange Act and is listed on The Nasdaq Capital Market
(the “Nasdaq Capital Market”), and the Company has taken no action designed to,
or likely to have the effect of, terminating the registration of the common
stock under the Exchange Act or de-listing the common stock from the

 

2.



--------------------------------------------------------------------------------

Nasdaq Capital Market, nor has the Company received any notification that the
SEC or the Financial Industry Regulatory Authority, Inc. is contemplating
terminating such registration or listing. The issuance and sale of the Shares
hereunder does not contravene the rules and regulations of the Nasdaq Capital
Market.

3.7 No Directed Selling Efforts or General Solicitation; No Integration. Neither
the Company nor any person or entity acting on its behalf has conducted any
general solicitation or general advertising (as those terms are used in
Regulation D) in connection with the offer or sale of any of the Shares.
Assuming the accuracy of the Purchasers’ representations and warranties set
forth in Section 4, no registration under the Securities Act is required for the
offer and sale of the Shares by the Company to the Purchasers as contemplated
hereby. Neither the Company, nor any of its affiliates, nor any person acting on
its or their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would cause this offering of the Shares to be integrated with prior offerings by
the Company for purposes of the Securities Act and would as a result require
registration under the Securities Act or trigger any applicable shareholder
approval provisions, including, without limitation, under the rules and
regulations of any exchange or automated quotation system on which any of the
securities of the Company are listed or designated.

3.8 Registration Rights. Except for the Existing Registration Rights Agreement,
no person has any right to cause the Company to effect the registration under
the Securities Act of any securities of the Company. Except for the Existing
Registration Rights Agreement Amendment (which will be effective as of the
Closing), there have no other amendments or other modifications to the Existing
Registration Rights Agreement.”

3.9 Acknowledgement Regarding Purchasers’ Trading Activity. The Company
acknowledges that certain of the Purchasers are full service financial
institutions and that, except as trading may be limited pursuant to Section 4.5
below, it is understood and acknowledged by the Company (i) that none of the
Purchasers have been asked to agree, nor has any Purchaser agreed, to desist
from purchasing or selling, long and/or short, securities of the Company, or
“derivative” securities based on securities issued by the Company or to hold the
Shares for any specified term; (ii) that any Purchaser, and counter parties in
“derivative” transactions to which any such Purchaser is a party, directly or
indirectly, presently may have a “short” position in the equity securities of
the Company, and (iii) that each Purchaser shall not be deemed to have any
affiliation with or control over any arm’s length counter-party in any
“derivative” transaction. Except as trading may be limited pursuant to
Section 4.5 below, the Company further understands and acknowledges that (a) one
or more Purchasers may engage in hedging and/or trading activities at various
times during the period that the Shares are outstanding, and (b) such hedging
and/or trading activities, if any, can reduce the value of the existing
stockholders’ equity interests in the Company both at and after the time the
hedging and/or trading activities are being conducted.

3.10 Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the Shares,
(ii) sold, bid for, purchased, or paid any compensation for soliciting purchases
of, any of the Shares, or (iii) paid or agreed to pay to any person any
compensation for soliciting another to purchase any other securities of the
Company.

3.11 Form S-3 Eligibility. The Company is currently eligible to register the
resale of its common tock in a secondary offering on a registration statement on
Form S-3 under the Securities Act.

 

3.



--------------------------------------------------------------------------------

4. REPRESENTATIONS, WARRANTIES AND COVENANTS OF EACH PURCHASER TO THE COMPANY

Each Purchaser hereby, for itself and for no other Purchaser, represents and
warrants as of the date hereof and as of the Closing Date to the Company as
follows:

4.1 Authorization. Such Purchaser represents and warrants to the Company that:
(a) such Purchaser has all requisite legal and corporate or other power and
capacity and has taken all requisite corporate or other action to execute and
deliver this Agreement, to purchase the Shares to be purchased by it and to
carry out and perform all of its obligations under this Agreement; and (b) this
Agreement constitutes the legal, valid and binding obligation of such Purchaser,
enforceable in accordance with its terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization or similar laws relating to or affecting
the enforcement of creditors’ rights generally and (ii) as limited by equitable
principles generally.

4.2 Investment Experience. Such Purchaser is an “accredited investor” as defined
in Rule 501(a) under the Securities Act. Purchaser is aware of the Company’s
business affairs and financial condition and has had access to and has acquired
sufficient information about the Company to reach an informed and knowledgeable
decision to acquire the Shares. Such Purchaser has such business and financial
experience as is required to give it the capacity to protect its own interests
in connection with the purchase of the Shares.

4.3 Investment Intent. Such Purchaser is purchasing the Shares for its own
account as principal, for investment purposes only, and not with a present view
to, or for, resale, distribution or fractionalization thereof, in whole or in
part, within the meaning of the Securities Act, other than as contemplated by
Section 7. Such Purchaser understands that its acquisition of the Shares has not
been registered under the Securities Act or registered or qualified under any
state securities law in reliance on specific exemptions therefrom, which
exemptions may depend upon, among other things, the bona fide nature of
Purchaser’s investment intent as expressed herein. Such Purchaser, in connection
with its decision to purchase the Shares, has relied solely upon the SEC
Documents and the representations and warranties of the Company contained
herein. Purchaser will not, directly or indirectly, offer, sell, pledge,
transfer or otherwise dispose of (or solicit any offers to buy, purchase or
otherwise acquire or take a pledge of) any of the Shares except in compliance
with the Securities Act, and the rules and regulations promulgated thereunder.

4.4 Registration or Exemption Requirements. Such Purchaser further acknowledges
and understands that the Shares may not be resold or otherwise transferred
except in a transaction registered under the Securities Act or unless an
exemption from such registration is available.

4.5 Legend. Such Purchaser understands that, until such time as a registration
statement has been declared effective covering the resale of the Shares or the
Shares may be sold pursuant to Rule 144 under the Securities Act (“Rule 144”)
without any restriction as to the number of securities as of a particular date
that can then be immediately sold (pursuant to the restrictions set forth in
this Agreement or otherwise), the Shares may bear restrictive legends in
substantially the following forms (the “Restrictive Legends”) (and a stop
transfer order may be placed against transfer of the certificates for the
Shares):

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES OR IN ANY OTHER JURISDICTION. THE SECURITIES REPRESENTED
HEREBY MAY NOT BE OFFERED, SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE

 

4.



--------------------------------------------------------------------------------

REGISTRATION STATEMENT FOR THE SECURITIES UNDER APPLICABLE SECURITIES LAWS
UNLESS OFFERED, SOLD OR TRANSFERRED PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THOSE LAWS.”

 

5. CONDITIONS TO CLOSING OBLIGATIONS OF PURCHASERS

Each Purchaser’s obligation to purchase the Shares at the Closing is, at the
option of such Purchaser, subject to the fulfillment or waiver as of the Closing
Date of the following conditions:

5.1 Representations and Warranties. The Purchasers representations and
warranties made by the Company are true and correct in all material respects on
the Closing Date.

5.2 Judgments. No judgment, writ, order, injunction, award or decree of or by
any court, or judge, justice or magistrate, including any bankruptcy court or
judge, or any order of or by any governmental authority, shall have been issued,
and no action or proceeding shall have been instituted by any governmental
authority, enjoining or preventing the consummation of the transactions
contemplated hereby.

5.3 LXNI Agreements.

(a) That certain Bill of Sale by and among LB I Group, Inc., as collateral agent
(the “Collateral Agent”) for the Secured Parties (as defined below), the
Company, Oak Investment Partners XI, Limited Partnership, LB I Group, Inc.,
Wasatch Partners II, LLC, Wasatch Venture Fund III, LLC, Dallin Bagley, and
Bryce Panzer (the “Secured Parties”), pursuant to which the Company is acquiring
certain assets of Linux Networx, Inc., a Delaware corporation (“LXNI”) from the
Collateral Agent (including the agreements contemplated by such bill of sale,
the “Bill of Sale”), shall have been executed and delivered by the Company.

(b) That certain Strict Foreclosure Agreement by and among the Collateral Agent,
LXNI and Linux Networx Holding Company Inc., pursuant to which LXNI shall
transfer certain assets of LXNI to the Collateral Agent in partial satisfaction
of the indebtedness described therein (the “Foreclosure Agreement” and together
with the Bill of Sale, the “LXNI Agreements”) shall have been executed and
delivered by LXNI and Linux Networx Holding Company Inc.

5.4 Addition of Purchasers to Registration Rights Agreement. The Company shall
have caused the Purchasers to be added as parties to the Registration Rights
Agreement dated as of October 16, 2007 to which the Company and certain of the
Company’s large stockholders are parties (the “Existing Registration Rights
Agreement”), pursuant to an amendment to the Existing Registration Rights
Agreement (the “Existing Registration Rights Agreement Amendment”) pursuant to
which the Purchasers will receive piggyback registration rights.

 

6. CONDITIONS TO CLOSING OBLIGATIONS OF THE COMPANY

The Company’s obligation to sell and issue the Shares at the Closing is, at the
option of the Company, subject to the fulfillment or waiver of the following
conditions:

6.1 Receipt of Payment. The Purchasers shall have delivered payment of the
purchase price to the Company for the Shares being issued hereunder.

 

5.



--------------------------------------------------------------------------------

6.2 Representations and Warranties. The representations and warranties made by
the Purchasers shall be true and correct in all material respects at all times
prior to and on the Closing Date.

6.3 LXNI Agreements. The LXNI Agreements shall have been executed and delivered
by the parties thereto other than the Company and the transactions contemplated
therein shall have been consummated, subject only to the Closing under this
Agreement. The Collateral Agent shall have provided written instructions to the
Company to issue the Shares to the Purchasers hereunder as set forth on Exhibit
A to this Agreement.

 

7. RESTRICTIONS ON TRANSFERABILITY OF SHARES; COMPLIANCE WITH SECURITIES ACT

7.1 Restrictions on Transferability. On the Closing Date, the Shares shall not
be transferable in the absence of a registration under the Securities Act or an
exemption therefrom. The Company shall be entitled to give stop transfer
instructions to its transfer agent with respect to the Shares in order to
enforce the foregoing restrictions.

7.2 Transfer Procedures. In connection with any transfer of Shares, other than
pursuant to an effective registration statement, to the Company or to an
affiliate of a Purchaser (who is an “accredited investor” as defined in Rule
501(a) under the Securities Act and executes a customary representation letter),
the Company may require the transferor thereof to provide to the Company an
opinion of counsel selected by the transferor and reasonably satisfactory to the
Company, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Shares under the Securities Act, provided,
however, that in the case of a transfer pursuant to Rule 144, no opinion shall
be required if the transferor provides the Company with a customary seller’s
representation letter, and, if applicable, a customary broker’s representation
letter and a Form 144. Except as required by federal securities laws and the
securities law of any state or other jurisdiction within the United States, the
Shares may be transferred, in whole or in part, by any of the Purchasers at any
time.

7.3 Removal of Restrictive Legends. Certificates evidencing the Shares shall not
contain any legend (including the Restrictive Legends) (i) following any sale of
such Shares pursuant to Rule 144, or (ii) if such Shares are eligible for sale
under Rule 144 without volume limitations (and the holder of such Shares has
submitted a written request for removal of the legend indicating that the holder
has complied with the applicable provisions of Rule 144), or (iii) the holder of
such Shares has submitted a written request for removal of the legend and the
Company has received evidence reasonably satisfactory to the Company that the
holder of such Shares is not an affiliate of the Company, and therefore not
subject to the volume limitations imposed by Rule 144. The Company shall cause
its counsel to issue a legal opinion to the Company’s transfer agent promptly
upon the occurrence of any of the events in clauses (i), (ii) or (iii) above to
effect the removal of the legend hereunder. The Company agrees that at such time
as such legend is no longer required under this Section 7, it will, no later
than three trading days following the delivery by a Purchaser to the Company or
the Company’s transfer agent of a certificate representing Shares with a
restrictive legend, deliver or cause to be delivered to such Purchaser a
certificate representing such Shares that is free from all restrictive and other
legends; provided that the holder of such Shares has submitted a written request
for removal of the legend indicating that the holder has complied with the
applicable provisions of Rule 144. The Company may not make any notation on its
records or give instructions to any transfer agent of the Company that enlarge
the restrictions on transfer set forth in this Section.

 

6.



--------------------------------------------------------------------------------

8. CERTAIN ADDITIONAL AGREEMENTS

8.1 Form 8-K; Publicity. The Company shall, within four business days following
the date hereof, file a Current Report on Form 8-K, disclosing the transactions
contemplated hereby. No Purchaser shall issue any press release with respect to
the transactions contemplated hereby or otherwise make any such public statement
without the prior consent of the Company, except if such disclosure is required
by applicable law, rule or regulation, in which case such Purchaser shall
promptly provide the Company with prior notice of such public statement or
communication.

8.2 Listing of Common Stock. The Company hereby agrees to use commercially
reasonable efforts to maintain the listing of the Common Stock on the Nasdaq
Capital Market, and, if required, as soon as reasonably practicable following
the Closing to list the applicable Shares on the Nasdaq Capital Market or such
other relevant stock exchange.

8.3 Securities Law Compliance. The Company shall timely prepare and file with
the SEC the form of notice of the sale of securities pursuant to the
requirements of Regulation D regarding the sale of the Shares under this
Agreement. The Company shall timely prepare and file such applications and
similar documents and take such other steps and perform such further acts as
shall be required by the state securities law requirements of each jurisdiction
where a Purchaser resides, as indicated on Exhibit A hereto, with respect to the
sale of the Shares under this Agreement.

 

9. MISCELLANEOUS

9.1 Survival of Representations and Warranties. Except as otherwise provided
herein, the representations and warranties of the Company and the Purchasers
contained in or made pursuant to this Agreement shall survive the execution and
delivery of this Agreement and the Closing Date and shall continue in full force
and effect for a period of one year from the Closing Date. The Company’s and the
Purchasers’ warranties and representations shall in no way be affected or
diminished in any way by any investigation of (or failure to investigate) the
subject matter thereof made by or on behalf of the Company or the Purchasers.

9.2 Confidentiality. Purchaser will hold in confidence all information
concerning this Agreement and the placement of the Shares hereunder until the
earlier of such time as (a) the Company has made a public announcement
concerning the Agreement and the placement of the Shares hereunder or (b) this
Agreement is terminated.

9.3 Waivers and Amendments. The terms of this Agreement may be waived or amended
with the written consent of the Company and a majority in interest of the
Purchasers.

9.4 Broker’s Fee. Each of the parties to this Agreement represents that, on the
basis of any actions and agreements by it, there are no brokers or finders
entitled to compensation in connection with the sale of Shares to the
Purchasers.

9.5 Governing Law. This Agreement shall be governed in all respects by and
construed in accordance with the laws of the State of Delaware without any
regard to conflicts of laws principles.

9.6 Survival. The representations and warranties of the parties made in this
Agreement shall survive the closing of the transactions contemplated hereby for
a period of one year following the Closing.

 

7.



--------------------------------------------------------------------------------

9.7 Successors and Assigns. The provisions hereof shall inure to the benefit of,
and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties to this Agreement. No Purchaser shall assign this
Agreement without the prior written consent of the Company.

9.8 Entire Agreement. This Agreement, the Existing Registration Rights Agreement
(as amended by the Existing Registration Rights Agreement Amendment) and the
LXNI Agreements constitute the full and entire understanding and agreement
between the parties with regard to the subjects thereof.

9.9 Notices, etc. All notices and other communications required or permitted
under this Agreement shall be in writing and may be delivered in person, by
telecopy, overnight delivery service or registered or certified United States
mail, addressed to the Company or the Purchasers, as the case may be, at their
respective addresses set forth at the beginning of this Agreement or on
Exhibit A, or at such other address as the Company or the Purchasers shall have
furnished to the other party in writing. All notices and other communications
shall be effective upon the earlier of actual receipt thereof by the person to
whom notice is directed or (a) in the case of notices and communications sent by
personal delivery or facsimile, one business day after such notice or
communication arrives at the applicable address or was successfully sent to the
applicable facsimile number, (b) in the case of notices and communications sent
by overnight delivery service, at noon (local time) on the second business day
following the day such notice or communication was sent, and (c) in the case of
notices and communications sent by United States mail, seven days after such
notice or communication shall have been deposited in the United States mail.

9.10 Severability of this Agreement. If any provision of this Agreement shall be
judicially determined to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

9.11 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.

9.12 Further Assurances. Each party to this Agreement shall do and perform or
cause to be done and performed all such further acts and things and shall
execute and deliver all such other agreements, certificates, instruments and
documents as the other party hereto may reasonably request in order to carry out
the intent and accomplish the purposes of this Agreement and the consummation of
the transactions contemplated hereby.

9.13 Expenses. Each party to this agreement shall bear its own expenses and any
expenses incurred on its behalf with respect to this Agreement and the
transactions contemplated hereby, including fees of legal counsel.

9.14 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under this Agreement or the Existing Registration Rights
Agreement (as amended by the Existing Registration Rights Agreement Amendment)
(the “Transaction Documents”) are several and not joint with the obligations of
any other Purchaser, and no Purchaser shall be responsible in any way for the
performance of the obligations of any other Purchaser under any Transaction
Document. Nothing contained herein or in any Transaction Document, and no action
taken by any Purchaser pursuant thereto, shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. Each Purchaser shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of the Transaction Documents, and it shall not be necessary
for any other Purchaser to be joined as an additional party in any proceeding
for such purpose.

 

8.



--------------------------------------------------------------------------------

9.15 WAIVER OF JURY TRIAL. THE PARTIES HERETO IRREVOCABLY WAIVE TRIAL BY JURY IN
ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

[Remainder of Page Intentionally Left Blank]

 

9.



--------------------------------------------------------------------------------

The parties have executed this agreement as of the date first above written.

 

SILICON GRAPHICS, INC. By:   /s/ Kathy Lanterman Name:   Kathy Lanterman Title:
  Chief Financial Officer PURCHASERS: OAK INVESTMENT PARTNERS XI, LIMITED
PARTNERSHIP By:   Oak Associates XI, LLC, its General Partner By:   /s/ Edward
F. Glassmeyer Name:   Edward F. Glassmeyer Title:   Managing Member LB I GROUP,
INC. By:   /s/ Eric Salzman Name:   Eric Salzman Title:   Managing Director
WASATCH PARTNERS II, LLC By:   /s/ Kent Madsen Name:   Kent Madsen Title:  
Managing Member WASATCH VENTURE FUND III, LLC By:   /s/ Kent Madsen Name:   Kent
Madsen Title:   Managing Director /s/ Dallin Bagley DALLIN BAGLEY /s/ Bryce
Panzer BRYCE PANZER



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE OF PURCHASERS

Purchaser

   % Interest in
Assets
Delivered
Pursuant to
Bill of Sale     Shares OAK INVESTMENT PARTNERS XI, LIMITED PARTNERSHIP   
19.867 %   77,483 Address:    One Gorham Island         Westport, Connecticut
06880         Attention: Edward F. Glassmeyer         Telecopier: 203 227 0372
     LB I GROUP, INC.    79.470 %   309,932 Address:    c/o Lehman Brothers Inc.
        399 Park Avenue         9th Floor         New York, NY 10022        
Attention: Eric Salzman         Telecopier: 646 758 3071      WASATCH PARTNERS
II, LLC    0.061 %   238 Address:    One South Main St., 8th Floor         Salt
Lake City, UT 84111      WASATCH VENTURE FUND III, LLC    0.367 %   1,431
Address:    One South Main St., 8th Floor         Salt Lake City, UT 84111     
DALLIN BAGLEY    0.189 %   736 Address:    2350 Oakhill Drive         Salt Lake
City, UT 84121      BRYCE PANZER    0.046 %   180 Address:    1360 Yale Avenue
        Salt Lake City, UT 84105     

Totals:

   100.00 %   390,000